Case: 14-60277      Document: 00514386185         Page: 1    Date Filed: 03/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60277
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 14, 2018
DETRICK DEWAYNE HARRIS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

HINDS COUNTY; LAUDERDALE COUNTY; SERGEANT          RUFFIN;
CHRISTOPHER B. EPPS, COMMISSIONER, MISSISSIPPI DEPARTMENT
OF CORRECTIONS; DEPUTY COMMISSIONER ARCHIE LONGLEY;
DEPUTY WOMACK; SERGEANT LEWIS; ERNEST SAXTON; THOMAS
DUPONT,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:12-CV-883


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Detrick Dewayne Harris, Mississippi prisoner # 39949, appeals the
district court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous and for
failure to state a claim, a decision we review de novo, see Coleman v. Lincoln



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60277    Document: 00514386185    Page: 2   Date Filed: 03/14/2018


                                No. 14-60277

Par. Det. Ctr., 858 F.3d 307, 308-09 (5th Cir. 2017). Harris does not discuss
the dismissal of his claims that he did not receive appropriate and timely
treatment for his acid reflux, he was illegally arrested in 2007, and false
evidence was used to convict him. Accordingly, he has abandoned these issues,
see Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987), and we do not address them, see Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993).
      The majority of Harris’s brief is devoted to challenging the dismissal of
his claim that upon his release from the East Mississippi Correctional Facility
in 2010, he was transferred pursuant to a detainer without notice or a hearing
and in violation of prison policy to the Hinds County Detention Center so that
he could stand trial on charges stemming from a 2007 incident. Harris has not
established that his allegations stated a claim for relief under federal law.
Violations of prison rules and regulations do not support a claim for relief
under § 1983. See Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986).
      Like he did in the district court, Harris alleges that, while imprisoned,
he “was shocked down on the floor face down with the ‘glisten component,’” and
adds, among other things, that he was “shock[ed] by the nuclear reactor . . .
which punctured holes into [his] tissues causing subcellular tissue[] damages.”
These allegations are not credible, and, in any event, Harris fails to specify
which, if any, defendant caused him harm; thus, the claims relying on those
allegations are frivolous. See Denton v. Hernandez, 504 U.S. 25, 32-33 (1992).
Harris also appears to raise new claims regarding the conditions of his
confinement, including that he had insufficient access to a law library, the
prison experienced drainage and plumbing problems, and he was denied
recreation. However, we will not address new claims for relief raised for the
first time on appeal. Williams v. Ballard, 466 F.3d 330, 335 (5th Cir. 2006).



                                      2
    Case: 14-60277    Document: 00514386185     Page: 3   Date Filed: 03/14/2018


                                 No. 14-60277

      Finally, Harris appears to question the partiality of the magistrate
judge, suggesting that he violated the canons of judicial ethics by depriving
Harris of his right to due process. However, Harris does not allege, much less
point to any evidence, to support his charge of partiality; the fact that the
magistrate judge ruled against him is insufficient. See Liteky v. United States,
510 U.S. 540, 555 (1994).
      The district court’s judgment is AFFIRMED. Harris’s motion to amend
his complaint and to supplement the record on appeal is DENIED.             Our
decision to affirm the district court’s dismissal means that Harris has earned
one strike under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387-88 (5th Cir. 1996). Harris earned a second strike when the district court
dismissed as frivolous another of his complaints in June 2016. See Harris v.
State of Mississippi, 4:16-CV-6 (N.D. Miss., June 1, 2016) (unpublished).
Harris is hereby WARNED that if he accumulates a third strike, he will not be
allowed to proceed in forma pauperis in any civil action or appeal unless he is
under imminent danger of serious physical injury. See § 1915(g).




                                       3